As filed with the Securities and Exchange Commission on January 7, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21421 NEUBERGER BERMAN REAL ESTATE SECURITIES INCOME FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer c/o Neuberger Berman Management LLC Neuberger Berman Real Estate Securities Income Fund Inc. 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2010 Date of reporting period: October 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Stockholders Neuberger Berman Real Estate Securities Income Fund Inc. Annual Report October 31, 2010 Contents THE FUND President's Letter 1 PORTFOLIO COMMENTARY 2 SCHEDULE OF INVESTMENTS/TOP TEN EQUITY HOLDINGS 6 FINANCIAL STATEMENTS 11 FINANCIAL HIGHLIGHTS/PER SHARE DATA 25 Report of Independent Registered Public Accounting Firm 27 Distribution Reinvestment Plan 28 Directory 30 Directors and Officers 31 Proxy Voting Policies and Procedures 41 Quarterly Portfolio Schedule 41 Notice to Shareholders 41 Report of Votes of Shareholders 42 Board Consideration of the Management and Sub-Advisory Agreements 43 The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund name in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2010 Neuberger Berman Management LLC. All rights reserved. President's Letter Dear Shareholder, I am pleased to present to you this annual report for Neuberger Berman Real Estate Securities Income Fund Inc. for the fiscal year ended October 31, 2010. The report includes portfolio commentary, a listing of the Fund's investments, and its audited financial statements for the reporting period. The Fund seeks to provide high current income with capital appreciation as a secondary objective. To pursue both, we have assembled a portfolio with a broad mix of equity securities of real estate investment trusts (REITs) and other real estate companies. Our investment approach combines analysis of security fundamentals and real estate with property sector diversification. Our disciplined valuation methodology seeks real estate company securities that are attractively priced relative to both their historical growth rates and the valuation of other property sectors. In addition, I would like to provide an update on the Fund's tender offer activity. In February 2009, the Fund's Board of Directors authorized a semi-annual tender offer program consisting of up to four tender offers over a two-year period. Under the program, if the Fund's common shares trade at an average daily discount to net asset value per share (NAV) of greater than 10% during a 12-week measurement period, the Fund would conduct a tender offer for between 5% and 20% of its outstanding common shares at a price equal to 98% of its NAV determined on the day the tender offer expires. As part of the program, and to offset expenses associated with the tender offers, Neuberger Berman Management LLC agreed to voluntarily extend the management fee waivers then in place for the Fund for one year. During the reporting period, the Fund conducted the second and third of its measurement periods. For the 12-week measurement period ended November 10, 2010, the Fund traded at an average daily discount to NAV of greater than 10% and, therefore, is conducting a tender offer for up to 5% of its outstanding common shares. The offer commenced on December 20, 2010 and is currently expected to expire on January 19, 2011, unless extended. Thank you for your confidence in the Fund. We will continue to do our best to earn your confidence and trust in the years to come. Sincerely, Robert Conti President and CEO Neuberger Berman Real Estate Securities Income Fund Inc. 1 Neuberger Berman Real Estate Securities Income Fund Inc. Portfolio Commentary (Unaudited) For the fiscal year ended October 31, 2010, Neuberger Berman Real Estate Securities Income Fund Inc. posted a strong return on a net asset value (NAV) basis and outperformed its benchmark, the FTSE NAREIT All Equity REITs Index (previously known as the FTSE NAREIT Equity REITs Index). The Fund's use of leverage was a substantial contributor to performance during the reporting period. During the first half of the period, real estate investment trusts (REITs) rallied sharply as credit conditions improved and economic data pointed to a recovery from the severe recession. The market was also supported by REITs' success in accessing the capital markets. However, beginning in late April 2010 and continuing through early June, REITs took a step backwards, as the sovereign debt crisis in Europe and some weaker-than-expected economic data triggered a flight to quality. REIT prices then rallied sharply in July given investors' expectations for better commercial real estate fundamentals supported by low levels of new construction and increasing demand from tenants. After largely treading water in August, REITs rallied over the last two months of the reporting period. In our view, this was triggered by improved investor sentiment as the Federal Reserve indicated that it was prepared to conduct a second round of quantitative easing to support the economy. We made several adjustments to the portfolio during the fiscal year, based on signs that economic growth in the U.S. was slowing. During the first half of the period, we were in the midst of transitioning the portfolio from being somewhat defensive to focusing on more cyclical areas of the REIT market. This included adding to the Fund's exposure to the Industrials sector, given our belief it would be a beneficiary of an improving global economy. Over the fiscal year, we also increased the Fund's exposure to REIT common shares and reduced its weighting in REIT preferred shares, as we felt the former offered greater upside return potential. During the second half of the period, there were indications that the recovery was slowing and fears that the economy could experience a double-dip recession. Against this backdrop, we took a more cautious approach by de-emphasizing more cyclical sectors and favoring certain defensive areas of the market, such as the Health Care sector. Overall, these adjustments were positive for performance. One modest detractor from results was the use of interest rate swaps, which we utilized to hedge the Fund's leverage exposure to floating rate borrowing costs. However, as previously mentioned, the use of leverage was a significant factor in the Fund's outperformance of its benchmark. Given the sharply rising REIT market during the reporting period, leverage served to further boost the Fund's results. Looking ahead, we anticipate a somewhat challenging environment for the REIT market over the short term, given current economic conditions and continued high unemployment. However, we believe that demand fundamentals are at or near a bottom and should gradually improve, especially when combined with historic low levels of new supply. We remain optimistic about the intermediate and long-term prospects for the REIT market, given our view that, as the economy slowly strengthens, so too should prospects for REITs. In addition, most REITs continue to have ready access to the equity and debt capital markets as of the end of the fiscal year, and we believe they should be able to make attractive acquisitions in the coming years. As such, we continue to emphasize REITs with strong and flexible balance sheets that we believe have the ability to capitalize on this trend. On a final note, many REITs reduced their dividends or chose to pay a portion of their dividends in stock during the credit crisis. In the marketplace, we have seen many REITs return to all-cash dividends and, in some cases, dividend increases from select REITs supported by improved earnings. We believe there could be additional dividend hikes going forward as REIT balance sheets and cash flows further strengthen. In our opinion, this would support investor demand for REITs in general, especially in light of what we expect to be a continued low interest rate environment. Sincerely, Steve Shigekawa and Brian Jones Portfolio Co-Managers 2 TICKER SYMBOLS Real Estate Securities Income Fund NRO INDUSTRY DIVERSIFICATION (% of Total Investments) Apartments % Diversified Health Care Hybrid REITS Industrial Lodging/Resorts Manufactured Homes Mixed Mortgage Commercial Financing Mortgage Home Financing Office Regional Malls Self Storage Shopping Centers Specialty Short-Term Total PERFORMANCE HIGHLIGHTS Neuberger Berman Inception Date Average Annual Total Return Ended 10/31/10 NAV1,3,4 1 Year 5 Years Life of Fund Real Estate Securities Income Fund 10/28/2003 54.41% -8.64% -1.76% Inception Date Market Price2,3,4 1 Year 5 Years Life of Fund Real Estate Securities Income Fund 10/28/2003 59.45% -7.24% -3.79% Closed-end funds, unlike open-end funds, are not continually offered. There is an initial public offering and, once issued, common shares of closed-end funds are sold in the open market through a stock exchange. The composition, industries and holdings of the Fund are subject to change. Investment return will fluctuate. Past performance is no guarantee of future results. 3 Endnotes 1 Returns based on the net asset value ("NAV") of the Fund. 2 Returns based on the market price of Fund shares on the NYSE Amex. 3 Neuberger Berman Management LLC ("Management") has contractually agreed to waive a portion of the management fees that it would otherwise be entitled to receive from the Fund. The undertaking lasts until October 31, 2011. Management has voluntarily extended these waivers for one year. Please see the notes to the financial statements for specific information regarding the rate of the management fees waived by Management. Absent such a waiver, the performance of the Fund would be lower. 4 Unaudited performance data current to the most recent month-end are available at www.nb.com. 4 Glossary FTSE NAREIT All Equity REITs Index (previously known as FTSE NAREIT Equity REITs Index): An unmanaged free float adjusted market capitalization weighted index that tracks the performance of all Equity REITs currently listed on the New York Stock Exchange, the NASDAQ National Market System and the NYSE Amex. REITs are classified as Equity REITs if 75% or more of their gross invested book assets are invested directly or indirectly in real property. Please note that the index does not take into account any fees and expenses or any tax consequences of investing in the individual securities that it tracks and that individuals cannot invest directly in any index. Data about the performance of this index is prepared or obtained by Management and includes reinvestment of all income dividends and distributions. The Fund may invest in securities not included in the index. 5 Schedule of Investments Real Estate Securities Income Fund Inc. TOP TEN EQUITY HOLDINGS 1 OMEGA Healthcare Investors 8.7% 6 Health Care REIT 4.7% 2 CBL & Associates Properties 6.4% 7 NorthStar Realty Finance 4.6% 3 Macerich Co. 5.9% 8 Brandywine Realty Trust 4.5% 4 Glimcher Realty Trust 5.7% 9 Parkway Properties 4.5% 5 Lexington Realty Trust 5.4% 10 Highwoods Properties 4.4% NUMBER OF SHARES VALUE† Common Stocks (76.0%) Apartments (6.1%) American CampusCommunities AvalonBay Communities Essex Property Trust Mid-America Apartment Communities Commercial Financing (2.5%) Apollo Commercial Real Estate Finance Diversified (3.5%) Vornado Realty Trust Washington Real Estate Investment Trust Health Care (10.5%) HCP, Inc. Health Care REIT OMEGA Healthcare Investors Ventas, Inc. Home Financing (5.8%) Annaly Capital Management Starwood Property Trust Industrial (7.3%) AMB Property EastGroup Properties ProLogis NUMBER OF SHARES VALUE† Office (10.3%) Boston Properties Brandywine Realty Trust Highwoods Properties Mack-Cali Realty Piedmont Office Realty Trust Office—Industrial (1.8%) Liberty Property Trust Real Estate Management & Development (3.0%) Brookfield Properties Regional Malls (9.1%) CBL & Associates Properties Macerich Co. Simon Property Group Self Storage (3.3%) Sovran Self Storage Shopping Centers (7.9%) Federal Realty Investment Trust Kimco Realty Regency Centers Tanger Factory Outlet Centers ØØ Specialty (4.9%) Digital Realty Trust Entertainment Properties Trust Total Common Stocks (Cost $152,940,549) See Notes to Schedule of Investments 6 NUMBER OF SHARES VALUE† Preferred Stocks (69.4%) Apartments (2.6%) Apartment Investment & Management, Ser. T Apartment Investment & Management, Ser. U Commercial Financing (4.6%) NorthStar Realty Finance, Ser. B Diversified (6.9%) Cousins Properties, Ser. B Lexington Realty Trust, Ser. B Health Care (11.6%) Health Care REIT, Ser. D LTC Properties, Ser. F OMEGA Healthcare Investors, Ser. D Hybrid (2.8%) iStar Financial, Ser. E iStar Financial, Ser. G iStar Financial, Ser. I Lodging (7.9%) Ashford Hospitality Trust, Ser. D Eagle Hospitality Properties, Ser. A 182,560* Hersha Hospitality Trust, Ser. A Hospitality Properties Trust, Ser. B Lasalle Hotel Properties, Ser. G Sunstone Hotel Investors, Ser. A Manufactured Homes (0.1%) American Land Lease, Ser. A NUMBER OF SHARES VALUE† Office (10.4%) Brandywine Realty Trust, Ser. C Brandywine Realty Trust, Ser. D Corporate Office Properties Trust, Ser. H Highwoods Properties, Ser. A Parkway Properties, Ser. D SL Green Realty, Ser. C SL Green Realty, Ser. D Regional Malls (14.0%) CBL & Associates Properties, Ser. D Glimcher Realty Trust, Ser. F Glimcher Realty Trust, Ser. G ØØ Taubman Centers, Ser. G Taubman Centers, Ser. H Shopping Centers (4.5%) Cedar Shopping Centers, Ser. A Developers Diversified Realty, Ser. G Developers Diversified Realty, Ser. H Developers Diversified Realty, Ser. I Tanger Factory Outlet Centers, Ser. C Specialty (4.0%) Digital Realty Trust, Ser. B Dupont Fabros Technology, Ser. A * Total Preferred Stocks (Cost $191,146,081) Short-Term Investments (2.6%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $6,822,224) Total Investments (148.0%) (Cost $350,908,854) ## Liabilities, less cash, receivables and other assets [(19.7%)] ) Liquidation Value of Auction Market Preferred Shares [(28.3%)] ) Total Net Assets Applicable to Common Shareholders (100.0%) See Notes to Schedule of Investments 7 Notes to Schedule of Investments † In accordance with Accounting Standards Codification ("ASC") 820 "Fair Value Measurements and Disclosures" ("ASC 820"), all investments held by Neuberger Berman Real Estate Securities Income Fund Inc. (the "Fund") are carried at the value that Neuberger Berman Management LLC ("Management") believes the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Fund's investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. •
